                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA


v.                                  CRIMINAL NO.    2:19-00037


D’ALFONZA V. MIKELL


                   MEMORANDUM OPINION AND ORDER

     Defendant D’Alfonza V. Mikell is charged in a three-count

indictment with possession with intent to distribute

methamphetamine and heroin, in violation of 21 U.S.C. §

841(a)(1), (Count One); carrying a firearm during a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A),

(Count Two); and being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), (Count Three).

     Pending before the court is defendant’s motion to suppress

evidence.   (ECF No. 31).   Specifically, defendant moves to

“suppress all evidence that was seized incident to [his] arrest”

because his arrest “without a warrant was not supported by

probable cause.”   Id. at p. 7.   On May 6, 2019, the court

conducted an evidentiary hearing on defendant’s motion.    Present

at that hearing were Louie Alexander Hamner, Assistant United

States Attorney, on behalf of the United States; and defendant,

who appeared in person and by his counsel, Roger L. Lambert.
Detectives Seth Johnson and Matthew Petty testified at the

hearing.

     For reasons expressed more fully below, the motion to

suppress is DENIED.    In support of its ruling, the court makes

the following findings of fact and conclusions of law.

                        I.   Findings of Fact

     On the evening of January 8, 2019, Detective Eric Seth

Johnson with the Charleston Police Department (“CPD”) and

assigned to the Metro Drug Unit Network Team (“MDENT”)1 received

information from a confidential source2 (“CS1") that two

individuals from Ohio were selling drugs in the Charleston area.

CS1 described the two individuals as a smaller black male who

went by the name Diablo and a larger black male going by the name

of “B”.    CS1 advised Detective Johnson that he or she had seen

both Diablo and B with large quantities of methamphetamine and

heroin in Charleston and that he believed B was the “enforcer”

and often carried a firearm.3    CS1 also informed Detective



     1
        Detective Johnson had worked in law enforcement for
approximately six and a half years and for the CPD for three and
a half years.
     2
        Detective Johnson explained that a confidential source is
someone who approaches law enforcement to provide information. A
confidential informant, on the other hand, enters into a contract
of sorts with law enforcement and participates in controlled buys
and/or similar activities.
     3
        Detective Johnson testified that, in his training and
experience, an enforcer is an inherently dangerous person.

                                  2
Johnson that he or she would let him know when Diablo and B were

to return to the area.

     The next evening, January 9, 2019, Detective Johnson

received information from another confidential source (“CS2")

regarding drug dealers from Ohio.    Upon being arrested, CS2 had

asked to speak with MDENT in order to provide information in an

attempt to help his or her significant other.   CS2 informed

Detective Johnson of two black males, going by the names of

Diablo and B, from Columbus, Ohio who were providing drugs to his

or her significant other.   CS2 told Detective Johnson that his or

her significant other, who was battling addiction, obtained drugs

from Diablo and B to sell in the Charleston area.   According to

CS2, B was the larger of the two men and he often carried a

firearm.   CS2 advised that he or she had been in the house with

Diablo and B when they were supplying his or her significant

other with drugs although CS2 was often told to leave the room.

CS2 stated that he or she had observed Diablo and B with large

quantities of methamphetamine.

     Detective Johnson testified that he did not inform CS1 and

CS2 about each other and that, to his knowledge, they were not

aware that the other had spoken to him or that they even knew

each other.

     On the morning of January 10, 2019, at approximately 10:45

a.m., CS1 contacted Detective Johnson to inform him of an


                                 3
upcoming drug transaction between someone CS1 knew and Diablo and

B.   According to CS1, the transaction was to occur at the

McDonald’s located in the east end of Charleston.   Detective

Johnson then received another call from CS1 at approximately

11:51 a.m., informing him that the drug deal was to happen in the

next 15 minutes.   Detective Johnson advised other law enforcement

officers, including Detective Matthew Petty,4 of the information

he received from CS1.

      Detective Johnson proceeded to the McDonald’s and Detective

Petty did the same.   Detective Petty was in an unmarked MDENT van

with approximately five or six other MDENT officers and the van

was parked in a location where Detective Petty and the other

officers could conduct visual surveillance of the McDonald’s

parking lot.   Detective Johnson, who was in a police cruiser,

waited in a location not in direct view of the McDonald’s.

      Within five minutes of receiving the second call from CS1, a

white rental truck with an Ohio license plate pulled into the

McDonald’s parking lot.   Detective Petty observed two black males

in the front of the truck matching the description provided by

CS1 and CS2.   After parking, the occupants in the truck did not

get out.   According to Detectives Johnson and Petty, in their

experience as law enforcement officers, this is consistent with


      4
        Detective Petty had been an employee of the Charleston
Police Department for fourteen years and assigned to the MDENT
for ten years.

                                 4
drug dealing activity.   Detective Petty testified that drug

dealers often choose to meet in public places so that they can

blend in.   Detective Johnson also noted that these deals

frequently are carried out in cars because the persons involved

feel it is safer.    The fact the suspects did not exit the vehicle

was further indicative of drug dealing activity according to

Detective Petty because it suggests they were not there for a

lawful purpose.   Detective Petty then saw CS1, whom he

recognized, walk up to the truck on the passenger side and reach

inside the window.   CS1 then walked away as the truck remained

parked with the two black males inside.

     Concluding that a drug transaction had just occurred,

Detective Petty made the decision to approach the truck and,

according to Detective Johnson, advised the other officers to

“pull in” or “move in” or words to that effect.   Detective Petty

and the other five or six officers in the MDENT van approached

the truck with their weapons drawn and wearing their police

vests.   Announcing themselves as law enforcement, the occupants

of the truck were advised to “show their hands” or “put their

hands up” or words to that effect.5   Detective Johnson arrived at

     5
        Detective Johnson testified that law enforcement tells
suspects to show their hands for their protection. Detective
Johnson was concerned about officer safety given that drug
dealing can often lead to violence and, in this case, he had
received information from CS1 and CS2 that the suspects were
dangerous. Detective Petty testified that the officers had their
guns drawn as a precaution because they had information that B
was an enforcer and possibly armed.

                                  5
the scene as Detective Petty and the other officers were

approaching the white truck.

     Detective Petty approached the driver’s side of the truck

and removed the driver.   Defendant was sitting in the front seat

on the passenger side of the truck.6   As defendant was being

removed from the truck and secured by Detective Aldridge,

Detective Petty noticed a firearm on the passenger’s seat under

defendant’s leg and alerted the other officers of the existence

of the firearm.   Detective Dennison secured the firearm.

     Two women were in the back of the truck.   All four occupants

of the truck were placed in handcuffs for officer safety.

Detective Aldridge searched defendant and discovered a bag of

suspected methamphetamine, a bag of suspected heroin, and a large

sum of United States currency.   At this point, defendant was

placed under arrest.

     Incident to defendant’s arrest, officers searched the

vehicle.   Large quantities of suspected methamphetamine and

heroin were recovered from the truck’s center console as well as

a scale of the type often used in narcotics trafficking.    All

narcotics recovered were field tested and the results of those

tests were positive.   The officers later learned that no drug

transaction had occurred between CS1 and defendant.



     6
        Detectives Johnson and Petty identified defendant as the
occupant of the passenger’s seat in the front of the truck.

                                 6
     The court found the testimony of both witnesses testifying

at the hearing to be entirely credible.     Furthermore, their

testimony was consistent with Detective Johnson’s Case Report

prepared on January 10, 2019.     See ECF No. 33-1.

                    II.   Conclusions of Law and Analysis

     The Fourth Amendment provides “[t]he right of the people to

be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated.”      U.S.

Const. amend. IV.    The defendant bears the burden of

demonstrating a Fourth Amendment violation, Rakas v. Illinois,

439 U.S. 128, 131 n.1 (1978), and, on appeal, the court reviews

the evidence in the light most favorable to the party prevailing

below.    See United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).    The factual findings underlying a motion to suppress,

including credibility determinations, are reviewed for clear

error, while the legal determinations are reviewed de novo.       See

Ornelas v. United States, 517 U.S. 690, 699 (1996); United States

v. Murray, 65 F.3d 1161, 1169 (4th Cir. 1995); United States v.

Rusher, 966 F.2d 868, 873 (4th Cir.), cert. denied, 506 U.S. 926

(1992).

     Not every encounter between a private citizen and law

enforcement implicates the Fourth Amendment.     See United States

v. Stover, 808 F.3d 991, 995 (4th Cir. 2015) (“[The Fourth

Amendment], however, does not extend to all police-citizen


                                    7
encounters.”); see also United States v. McCoy, 513 F.3d 405, 411

(4th Cir. 2008) (“Of course, the protections of the Fourth

Amendment do not bear on every encounter between a police officer

and a member of the public; it is only when a `search’ or

`seizure’ has occurred that the Fourth Amendment comes into

play.”).

     The Supreme Court has recognized three distinct types
     of police-citizen interactions: (1) arrest, which must
     be supported by probable cause; (2) brief investigatory
     stops, which must be supported by reasonable suspicion;
     and (3) brief encounters between police and citizens,
     which require no objective justification.

United States v. Weaver, 282 F.3d 302, 309 (4th Cir. 2002)

(internal citations omitted).

     The probable cause standard governing arrests is “an

objective one; it exists when, `at the time the arrest occurs,

the facts and circumstances within the officer’s knowledge would

warrant the belief of a prudent person that the arrestee had

committed or was committing an offense.’”   United States v.

Johnson, 599 F.3d 339, 346 (4th Cir. 2010) (quoting United States

v. Manbeck, 744 F.2d 360, 376 (4th Cir. 1984)); see also Smith v.

Munday, 848 F.3d 248, 253 (4th Cir. 2017) (“Probable cause is

determined by a totality-of-the circumstances approach. . . .     It

is an objective standard of probability that reasonable and

prudent persons apply in everyday life.”) (internal citations and

quotations omitted).   “The probable-cause inquiry turns on two

factors: `the suspect’s conduct as known to the officer, and the

                                 8
contours of the offense thought to be committed by that

conduct.’”     Smith v. Munday, 848 F.3d 248, 253 (4th Cir. 2017)

(quoting Graham v. Gagnon, 831 F.3d 176, 184 (4th Cir. 2016)).

As the court explained:

     [T]he probable-cause inquiry “examine[s] the facts
     within the knowledge of the arresting officers to
     determine whether they provide a probability on which
     reasonable and prudent persons would act; we do not
     examine the subjective beliefs of the arresting
     officers to determine whether they thought that the
     facts constituted probable cause.

Id. at 253 (quoting Graham v. Gagnon, 831 F.3d 176, 184 (4th Cir.

2016)).   “[A] mere hunch that illegal activity is afoot . . . [is

not] probable cause.’”    Gagnon, 831 F.3d at 186 (citations

omitted).

     As for investigatory stops, the second category of police-

citizen encounters noted above, in Terry v. Ohio, 392 U.S. 1, 30

(1968), the Supreme Court held that "an officer may, consistent

with the Fourth Amendment, conduct a brief, investigatory stop

when the officer has a reasonable, articulable suspicion that

criminal activity is afoot."    Illinois v. Wardlow, 528 U.S. 119,

123 (2000).7    According to the Court,

     While "reasonable suspicion" is a less demanding
     standard than probable cause and requires a showing
     considerably less than preponderance of the evidence,
     the Fourth Amendment requires at least a minimal level
     of objective justification for making the stop. The
     officer must be able to articulate more than an

     7
       These types of investigative stops are often referred to
as Terry stops. See United States v. Beckham, 325 F. Supp.2d
678, 683 (E.D. Va. 2004).

                                   9
     "inchoate and unparticularized suspicion or `hunch'" of
     criminal activity.

Id. at 123-24 (internal citations omitted).   In determining

whether reasonable suspicion exists, a court must consider the

totality of the circumstances.    United States v. Smith, 396 F.3d

579, 583 (4th Cir. 2005).

     As for the last category of police-citizen encounters, “[a]s

a general matter, law enforcement officers do not seize

individuals `merely by approaching [them] on the street or in

other public places and putting questions to them.’”   United

States v. Stover, 808 F.3d 991, 995 (4th Cir. 2015) (quoting

United States v. Drayton, 536 U.S. 194, 200 (2002)).   A person is

“seized” within the meaning of the Fourth Amendment “only when,

by means of physical force or a show of authority, his freedom of

movement is restrained.”    United States v. Mendenhall, 446 U.S.

544, 553 (1980).

     Ordinarily, the initial step of any Fourth Amendment seizure

analysis is “to determine whether a seizure took place and, if

so, when the seizure occurred.”    United States v. Brown, 765 F.3d

278, 288 (3d Cir. 2014); see also United States v. Smith,

Criminal No. 07-00119, 2008 WL 2329103, *3 (W.D. Pa. June 4,

2008) (“[B]efore proceeding to the Terry analysis, the Court must

first determine when the officers seized Defendant Smith hence

triggering the protections of the Fourth Amendment because the

same is not implicated until a seizure occurs.”).

                                  10
     Defendant maintains that he was arrested within the meaning

of the Fourth Amendment as soon as law enforcement approached the

truck and ordered the occupants to put their hands up.   The

government contends that the initial approach to the truck up to

law enforcement placing defendant under arrest was a brief

investigatory stop that need only be supported by reasonable

suspicion.

     Against this backdrop, the court has examined the events of

January 10, 2019.

A.   Law Enforcement Surveillance of the McDonald’s Parking Lot.

     The Fourth Amendment was not implicated by law enforcement’s

surveillance of the McDonald’s parking lot.   “[A] law enforcement

officer’s observations from a public vantage point where he has a

right to be and from which the activities or objects he observes

are clearly visible do not constitute a search within the meaning

of the Fourth Amendment.”   United States v. Taylor, 90 F.3d 903,

908 (4th Cir. 1996).

B.   Law Enforcement Approach the Truck and Apprehend Defendant

     There is little doubt, and the parties agree, that once law

enforcement personnel surrounded the truck with their weapons

drawn and ordered defendant and the other occupants to exit the

vehicle a seizure had occurred.    A person is “seized” within the

meaning of the Fourth Amendment “only when, by means of physical

force or a show of authority, his freedom of movement is


                                  11
restrained.”   Mendenhall, 446 U.S. at 553.   It is the nature of

that seizure over which the parties disagree.    According to

defendant, from the moment that Detective Petty gave the order to

“move in” and “take down” defendant and the other occupant, he

was under arrest.8   The court does not agree.

     At the time law enforcement approached the white truck and

apprehended defendant such that defendant was actually seized,

the totality of the circumstances gave rise to reasonable

suspicion justifying a Terry stop of defendant.    During “brief

investigatory stops of persons or vehicles that fall short of [a]

traditional arrest,” such as Terry stops, “the Fourth Amendment

is satisfied if the officer's action is supported by reasonable

suspicion to believe that criminal activity ‘may be afoot.’”

United States v. Arvizu, 534 U.S. 266, 273 (2002) (quoting United

States v. Sokolow, 490 U.S. 1, 7 (1989)).



     8
        Significantly, even if Detective Petty thought he was
arresting defendant when he gave the command to move in – and the
evidence of record is that he did not – that does not necessarily
lead to the conclusion that an arrest has occurred. “[T]he
subjective views of a police officer who effects a detention have
no bearing on whether that detention constitutes an arrest.
Rather, an arrest is defined using an objective standard: whether
the suspect’s freedom of action is curtailed to a degree
associated with formal arrest.” United States v. Elston, 479
F.3d 314, 319 (4th Cir. 2007) (internal citations and quotations
omitted). Likewise “immaterial” is whether a “reasonable person
would have felt free to leave in the circumstances of
[defendant’s] initial detention.” Id. “[T]he perception that
one is not free to leave is insufficient to convert a Terry stop
into an arrest. A brief but complete restriction of liberty is
valid under Terry.” Id. (internal citation and quotation
omitted).

                                12
     The court has no trouble concluding that law enforcement’s

initial approach to the vehicle and seizure of defendant up to

and including his removal from the vehicle did not run afoul of

the Fourth Amendment.   The MDENT officers had a reasonable

suspicion based on articulable facts that criminal activity was

afoot.   In this case, law enforcement was provided information

from two separate confidential sources that two black males from

Ohio, going by the names of Diablo and B, were engaged in

narcotics trafficking in the Charleston area.    Both sources

stated that Diablo and B dealt in large quantities of

methamphetamine and/or heroin and that B often carried a gun and

was the enforcer.   These two sources, completely independent from

one another and without knowledge of the other, provided nearly

identical information within twenty-four hours of each other.

This information, because it was provided by two independent

sources, was corroborated.

     That information was further corroborated by the information

provided by CS1 on January 10 that a drug deal was about to go

down and his or her knowledge of the location where the

transaction would occur.   CS1 notified Detective Johnson less

than 48 hours after his or her initial statement that a drug deal

was imminent.   CS1 relayed the location and the time where the

transaction was supposed to take place–a McDonald’s on the east

end of Charleston in approximately 15 minutes.


                                13
     Detective Petty observed a white truck with Ohio license

plates enter the parking lot of the McDonald’s that CS1 had

identified.   Furthermore, Detective Petty observed two

individuals matching the description provided by the confidential

sources in the front seat of the white truck.    Although the truck

parked, no one got out of the truck which, according to

Detectives Johnson and Petty, was consistent with the probability

that illegal activity might be about to occur.    Detective Petty

saw CS1 approach the truck which, in and of itself, served to

corroborate the information CS1 provided.   Finally, Detective

Petty observed what he thought was a hand-to-hand drug deal

before he gave the order to approach the truck.   Clearly, the

totality of the circumstances at that point and time was

sufficient to support a brief investigative stop.

     Defendant makes much of the fact Detective Petty thought a

drug deal had occurred between CS1 and defendant prior to the

seizure.   However, Detective Petty’s mistaken belief that a drug

deal had transpired does not necessarily convert an otherwise

reasonable seizure into an unreasonable one.    See Heien v. North

Carolina, 135 S. Ct. 530, 536 (2014) (“As the text indicates and

we have repeatedly affirmed, the ultimate touchstone of the

Fourth Amendment is reasonableness. . . .   To be reasonable is

not to be perfect, and so the Fourth Amendment allows for some

mistakes on the part of government officials, giving them fair


                                14
leeway for enforcing the law in the community’s protection. . . .

We have recognized that searches and seizures based on mistakes

of fact can be reasonable.”) (internal citations and quotations

omitted).   “The limit is that `the mistakes must be those of

reasonable men.’”   Id. (quoting Brinegar v. United States, 338

U.S. 160, 176 (1949)); see also United States v. Avagyan, 164 F.

Supp.3d 864, 884 (E.D. Va. 2016) (“[A]n officer’s mistaken

beliefs are typically irrelevant during a motion to suppress, so

long as the mistaken belief is reasonable.”).

     Based upon the information known to Detective Petty about

Diablo and B, his knowledge regarding the logistics of drug

deals, and what he observed happening in the McDonald’s parking

lot, it was not unreasonable for him to conclude that a drug deal

had occurred.   As the Court explained:

          The Fourth Amendment prohibits “unreasonable
     searches and seizures.” Under this standard, a search
     or seizure may be permissible even though the
     justification for the action includes a reasonable
     factual mistake. An officer might, for example, stop a
     motorist for traveling alone in a high-occupancy
     vehicle lane, only to discover upon approaching the car
     that two children are slumped over asleep in the back
     seat. The driver has not violated the law, but neither
     has the officer violated the Fourth Amendment.

Id. at 534.



C.   Detective Petty Observes a Firearm and Defendant is
     Handcuffed.




                                15
     The fact that defendant was handcuffed did not convert his

detention into a de facto arrest.      The Fourth Circuit has

“recognized that `drawing weapons, handcuffing a suspect, placing

a suspect in a patrol car for questioning, or using or

threatening to use force does not necessarily elevate a lawful

stop into a custodial arrest.’”    United States v. Elston, 479

F.3d 314, 320 (4th Cir. 2007) (quoting United States v. Leshuk,

65 F.3d 1105, 1109-10 (4th Cir. 1995)).     In this case, the

officers testified that all occupants of the truck were

handcuffed for officer safety.    Law enforcement had received

information from two sources that defendant carried a gun and was

an enforcer.   Furthermore, Detective Petty had observed a firearm

under defendant’s leg.   Therefore, as in Elston, “[t]hese

officers reasonably suspected that [defendant] was armed and

dangerous, and thus did not exceed the limits of a Terry stop by

drawing their weapons and placing [defendant] in handcuffs.”      Id.

D.   Detective Aldridge Searches Defendant’s Person

     If a law enforcement officer has a reasonable suspicion that

a suspect may be armed and dangerous, the officer is permitted to

conduct a frisk and limited search for weapons.     See United

States v. Powell, 666 F.3d 180, 185 (4th Cir. 2011).      Regarding

reasonable suspicion, the Fourth Circuit has counseled:

     The standards governing our determination of reasonable
     suspicion are well-defined. In the context of this
     case, reasonable suspicion is a particularized and
     objective basis for suspecting that the person to be

                                  16
       frisked is armed and dangerous. Ornelas v. United
       States, 517 U.S. 690, 696, 116 S. Ct. 1657, 134 L.
       Ed.2d 911 (1996). “The officer need not be absolutely
       certain that the individual is armed; the issue is
       whether a reasonably prudent man in the circumstances
       would be warranted in the belief that his safety or
       that of others was in danger.” Terry, 392 U.S. at 27,
       88 S. Ct. 1868. “The determination of reasonable
       suspicion must be based on commonsense judgments and
       inferences about human behavior,” Illinois v. Wardlow,
       528 U.S. 119, 125, 120 S. Ct. 673, 145 L. Ed.2d 570
       (2000), and it is measured by the totality of the
       circumstances, United States v. Arvizu, 534 U.S. 266,
       273, 122 S. Ct. 744, 151 L. Ed.2d 740 (2002).

       “The reasonable suspicion standard is an objective one,
       so we examine the facts within the knowledge of [the
       officers] to determine the presence or nonexistence of
       reasonable suspicion.” Digiovanni, 650 F.3d at 511.
       “The reasonableness of official suspicion must be
       measured by what the officers knew before they
       conducted their search.” Florida v. J.L., 529 U.S. 266,
       271, 120 S. Ct. 1375, 146 L. Ed.2d 254 (2000).

Id. at 185-86 (footnotes omitted); see also United States v.

George, 732 F.3d 296, 299 (4th Cir. 2013) (“The reasonable

suspicion standard is an objective one, and the officer's

subjective state of mind is not considered.”) (citation omitted).

       In this case, a reasonably prudent officer would be

warranted in his belief that defendant was armed and dangerous,

justifying a patdown search.   Both CS1 and CS2 noted that

defendant was known to carry a firearm and was an “enforcer”.

Indeed, law enforcement had just observed a firearm under his

leg.   Under these circumstances, a reasonably prudent person

would be justified in searching defendant’s person for additional

weapons.   See, e.g., United States v. Yamba, 506 F.3d 251, 255-56


                                 17
(3d Cir. 2007) (finding an officer’s observation that a suspect

held an open pocket knife to be a relevant factor justifying a

search for additional weapons); United States v. Vinton, 594 F.3d

14, 20 (D.C. Cir. 2010) (holding that an officer who removed a

knife from a suspect’s immediate vicinity and placed it out of

arm’s reach was “justifiably concerned that additional weapons

might be hidden elsewhere in the vicinity.”); United States v.

Christian, 187 F.3d 663, 669 (D.C. Cir. 1999) (“The presence of

one weapon may justifiably arouse concern that there may be more

in the vicinity.”); United States v. Thomas, 142 F. App’x 896,

2005 WL 1869676 (6th Cir. Aug. 3, 2005) (“Thomas claims that the

officers had no reason to believe he might be armed, because they

observed him throwing an object that appeared to be a gun.    Of

course, the fact that Thomas threw one gun did not rule out the

possibility that he had additional weapons on his person.”)

(emphasis in original).

E.   Defendant is Placed Under Arrest

     “In general, a warrantless arrest is proper for purposes of

the Fourth Amendment where the facts and circumstances within the

arresting officer's knowledge are sufficient for a reasonable

person to believe that a crime has been or is being committed by

the person to be arrested.”   United States v. Miller, 925 F.2d

695, 698 (4th Cir. 1991).   Defendant was arrested only after law

enforcement recovered suspected methamphetamine and heroin from


                                18
his person, as well as a large amount of U.S. currency.

Additionally, defendant was discovered sitting on a firearm.      The

court has little trouble concluding that probable cause supported

defendant’s arrest for possession with intent to deliver a

controlled substance.

F.   Search of the Vehicle

     After defendant was placed under arrest, Detective Petty and

other law enforcement personnel searched the truck.    From the

truck’s center console, which was within reach of all four

occupants of the vehicle, large quantities of methamphetamine and

heroin were recovered, along with scales.   This seizure was not

unreasonable under the Fourth Amendment for two different

reasons: 1) the exception for warrantless searches of vehicles

incident to arrest; and 2) the automobile exception.

     “Warrantless searches `are per se unreasonable under the

Fourth Amendment—subject to only a few specifically established

and well-delineated exceptions.’”   United States v. Baker, 719

F.3d 313, 316 (4th Cir. 2013) (quoting Katz v. United States, 389

U.S. 347, 357 (1967) (footnote omitted)).   Of the search incident

to arrest exception, our appeals court has stated:

     [T]he exception for searches incident to an arrest
     authorizes vehicle searches only in two specific
     circumstances. The first circumstance is when the
     arrestee is unsecured and within reaching distance of
     the passenger compartment at the time of the search. .
     . . The second is when it is reasonable to believe
     evidence relevant to the crime of arrest might be found
     in the vehicle. . . . When these justifications are

                               19
     absent, . . . a search of an arrestee’s vehicle will be
     unreasonable unless police obtain a warrant or show
     that another exception to the warrant requirement
     applies.

Id. at 317 (internal citations and quotations omitted).     As for

the automobile exception, it “permits a warrantless search of a

vehicle when there is probable cause to believe the vehicle

contains contraband or other evidence of criminal activity.”      Id.

(citing Carroll v. United States, 267 U.S. 132 (1925)).     One

court observed that “searches predicated on the `search incident

to arrest’ theory and those predicated on the `automobile

exception’ are interrelated, but not identical.”   United States

v. Paige, 870 F.3d 693, 702 (7th Cir. 2017) (internal citation

and quotation omitted).

     With respect to the “search incident to arrest” exception,

the first prong is inapplicable because defendant was not

unsecured at the time of the search.   However, the second prong

clearly applies because law enforcement had a reasonable basis to

believe that evidence relevant to defendant’s offense of arrest,

possession with intent to deliver a controlled substance, would

be found in the truck.    Law enforcement had already recovered

narcotics from defendant’s person and both CS1 and CS2 stated

that Diablo and B trafficked in large quantities of

methamphetamine and heroin.

     The automobile exception is also applicable because the

officers had probable cause to believe that additional evidence

                                 20
of criminal activity would be found in the vehicle.            As noted

above, the officers had already found drugs, as well as a

firearm.   Coupled with the information provided by the

confidential sources, there was ample probable cause to search

the vehicle.   See, e.g., Baker, 719 F.3d at 319 (holding that,

“having found drugs, as well as other items indicating

involvement in the drug trade, on Brown’s person, [law

enforcement] had probable cause to search the passenger

compartment of the vehicle in which Brown had just been sitting

for additional contraband”); United States v. Brown, No. 16-4410,

677 F. App’x 827, 829 (4th Cir. Jan. 31, 2017) (finding probable

cause to search moped based on small amount of marijuana

recovered from defendant’s person as well as defendant’s nervous

behavior and location in a high crime area).

                         III.   Conclusion

     Based on the foregoing, the defendant’s motion to suppress

is DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 28th day of May, 2019.

                                ENTER:
                                         David A. Faber
                                         Senior United States District Judge

                                  21
